ORDER OF INTERIM SUSPENSION
The Disciplinary Board of the Supreme Court, filed with the Supreme Court a certified copy of the Order Deferring Imposition of Sentence issued by the Honorable Donald L. Jorgensen, Judge of the District Court, Southwest Judicial District, in State of North Dakota v. William G. Goetz, filed in Adams County, in which Mr. Goetz entered a plea of guilty to the crime of willfully issuing a check without sufficient funds.
The Disciplinary Board requested the Supreme Court to consider the conviction pursuant to Rule 4.1, NDPRLDD, and to add the conviction as an additional basis for the interim suspension of Mr. Goetz entered by this Court on January 25,1990, pursuant to Rule 3.4, NDPRLDD.
The Court concludes that the felony conviction of willfully issuing a check without sufficient funds comes within the definition of “serious crime” under Rule 4.1, NDPRLDD, and is an independent basis for immediate suspension of a certificate of admission.
ORDERED, that the interim suspension of the certificate of admission to the Bar of the State of North Dakota of William G. Goetz continue pending final disposition of a disciplinary proceeding commenced upon the judgment of conviction.
Gerald W. VandeWalle, Acting Chief Justice H.F. Gierke III, Justice Beryl J. Levine, Justice